Citation Nr: 1016475	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of renal 
cancer, to include as secondary to chemical and insecticide 
exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1975 to 
March 1976, from November 1976 to November 1980, from August 
1984 to August 1988, and periods of National Guard service 
from June 1990 to June 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was diagnosed with clear cell renal cell 
carcinoma in 2000.  He avers that his renal cell carcinoma 
was causally related to active service, to include exposure 
to chemical agents while at Red Stone Arsenal in 1977, 
exposure to insecticides while in the National Guard in 
August 1993, and exposure to chemically contaminated drinking 
water while stationed at Camp LeJeune, North Carolina.

With regard to Red Stone Arsenal, Alabama, there is no 
objective evidence of record that the Veteran was exposed to 
chemicals at Red Stone Arsenal, Alabama.  Moreover, the 
Veteran has not provided any specific chemicals, places, 
dates, or circumstances regarding exposure to chemicals.  The 
Veteran's report of medical evaluation for separation 
purposes, dated in September 1980, reflects that upon 
separation it was noted that the Veteran had two microscopic 
hematuria in his urine.  Subsequent STRs, dated in September 
1980 and August 1984, reflect that the Veteran denied any 
kidney problems.  

With regard to National Guard duty, the Veteran's avers that 
he was exposed to chemicals in August 1993.  The Veteran's 
personnel record reflects that between August 1992 and August 
1994, he earned approximately 40 points for retirement.  
However, the record does not reflect that such service was 
Federal service.  Moreover, there is no objective evidence of 
record that the Veteran was exposed to any insecticide, or 
other chemicals during that time, and he has not provided any 
specific circumstances regarding such exposure.   

With regard to chemically contaminated drinking water, the 
Veteran's STRs and personnel records reflect that he was 
stationed at Camp LeJeune, North Carolina from December 1984 
to August 1988.  The Board acknowledges that persons residing 
or working at the U.S. Marine Corps Base at Camp Lejeune, 
North Carolina, in the early to mid-1980s were potentially 
exposed to drinking water contaminated with volatile organic 
compounds.  In June 2009, the National Research Council of 
the National Academies of Science released a report which 
found that scientific evidence for any health problems from 
past water contamination is limited.  

The Secretary's obligation under 38 U.S.C. § 5103A(d) to 
provide the Veteran with a medical examination or to obtain a 
medical opinion occurs when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).
 
The evidence of record reflects that the Veteran had renal 
cancer in 2000 and was potentially exposed to chemically 
contaminated water while stationed at Camp LeJeune, North 
Carolina.  Although, the evidence of record does not 
specifically indicate that the Veteran's renal cancer may be 
associated with the Veteran's duty at Camp LeJeune, the Board 
finds that a VA clinical opinion would be useful.  
Specifically, the Board finds that an opinion with regard to 
the etiology of the Veteran's renal cancer, and any residuals 
of such cancer, would be helpful to the Board. 


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate 
VA clinician of relevant expertise to 
provide a medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.  If the 
clinician determines that an examination 
of the Veteran is warranted, schedule the 
Veteran for such an examination.  

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's renal 
carcinoma was causally related to active 
service, to include the Veteran's 
hematuria in 1980 and potential exposure 
to contaminated drinking water while at 
Camp LeJeune, North Carolina between 
December 1984 and August 1988. 

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.   If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


